department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date date uil org dear last date for filing a petition with the tax_court a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective october 19xx you have agreed to this adverse determination per signed form_6018 on june 20aa our adverse determination was made for the following reasons org is not operated for an exclusive exempt_purpose as is required by sec_501 and sec_1 c -1 d a substantial part of the of org furthers private interests monies returned to trustee rather than public interests which is prohibited by sec_1_501_c_3_-1 the foundation failed to make financial distributions or provide any activity as a supporting_organization to a specified organization activities the organization did not operate exclusively for exempt purposes because it was organized and operated for the benefit of private interests rather than public interests and its net_earnings and assets inured to the benefit of its creators trustees and directors which is prohibited by sec_501 please refer to the attached form 886-a which sets forth the facts law and analysis upon which this final adverse determination is based contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the year ending december 20yy and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations attachment form 886-a publication form 4621-a commerce street dallas tx tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org foundation legend org - name of organization xyz - name of tenant lesseel - name of tenant statel - purchase state other bd members - other board members def -- name of trust xyz - name of crt trusteel -- founder trusteel bw - name of county state2 - org state primary issue whether the sec_501 foundation should be revoked because it exclusively for tax exempt purposes tax exempt status of the org is not operated facts in december of 19ww trusteel purchased real_property in statel subject_to referred to a lease to the lessee also known as abc hereinafter the monthly lease income was dollar_figure as abc trusteel founder created the org foundation foundation via a declaration of trust declaration dated october is listed in the declaration as both its founder and trustee and he executed the declaration as both founder and trustee one of the five members of the board_of directors of the foundation 19ww he he is also and a the declaration provides that the trust was created for the purpose of establishing an organization which is described in sec_501 founder renounces any power to determine or control by alteration amendment revocation termination or otherwise the income or principal of the trust estate and that the founder renounces any interest either vested or contingent including any reversionary_interest or possibility of reverter in the income or principal of the trust estate the declaration provides that the the declaration further provides that each year the trustee shall distribute of the net_income of the trust to the def the named primary charity each year the trustee shall distribute a total of of the net_income to one or more identified charitable organizations or the primary charity as directed by a majority of the board_of schedule a of the declaration lists directors the board in addition to this distribution def to form 886-arev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org foundation thirty-one additional charities including def attached as exhibit schedule a is the declaration provides that the board shall contain members be the governing body of the trust and that the members of the board shall be determined as follows - one board member shall be appointed by the primary charity or its designated agent two board members shall be from the class consisting of trusteell trusteel2and the descendants of trusteell other board members shall be appointed by a majority vote of the remaining members of the board board members initially they are other - - the declaration provides that upon winding up and dissolution of the trust the assets shall be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 on december agreement creating the xyz charitable_remainder_trust contributed to the xyz crt the real_property the founder purchased in state lwas the founder signed an irrevocable unitrust xyz crt 19ww 19ww on behalf of the foundation the founder on december signed form_1023 application_for recognition of exemption under sec_501 recognition of the foundation as exempt from tax pursuant to sec_501 and classification as sec_509 an organization described in sec_501 c a supporting_organization pursuant to of the internal_revenue_code seeking as form_1023 organization is and for_the_use_of various public_charities and to help the item states the purpose of the to distribute substantially_all of its income to part ii def the primary charity carry out its purposes and perform its functions the organization’s principal financial support will be contributions by trusteell in part ii item form_1023 states form 886-acrev department of the treasury - internal_revenue_service page -2- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org foundation 20xx this letter states that you are exempt from federal based on the representations in the application the internal_revenue_service irs issued a determination_letter dated march income_tax under sec_501l a code letter further states we have further determined that you are not a private_foundation within the meaning of sec_509 the code because you are an organization described in sec_509 a an organization described in sec_501 of the internal_revenue_code the as of on december terminate charitable_remainder_trust and reverse transactions petition in the third judicial district of bw state2 the founder filed a verified petition to county state of 20xx paragraph paragraph states in part that beginning as continuing through to the present of the petition explains the flow of funds the of january 20xx and a b c d each month the monthly rent payment from abc has been paid directly to the xyz crt the trustee of the xyz crt amount of the monthly rental payment to the founder trusteell of the org foundation the founder then contributed the amount of the monthly rental payment to the foundation upon receipt of the money the foundation paid that monthly rental payment back to the founder trusteeil then paid the paragraph the amount of each monthly rental payment to the foundation petitioner made an initial contribution of of the petition states in addition to contributing dollar_figure paragraph of the petition states the founder is and has been the sole contributor of funds and or assets to the foundation and the xyz crt of the petition states the founder seeks to paragraph terminate the xyz crt between himself the does not seek termination of the and to undo and reverse the transfers made org foundation and or the xyz crt but org foundation on december charitable_trust and reversal of transfers order was filed in the third judicial district_court of bw county state of state2 an order approving termination of 20xx the order terminated the xyz crt and stated that the trustee form 886-a rev department of the treasury - internal_revenue_service page -3- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org foundation schedule no or exhibit year period ended of the foundation trusteel is hereby authorized and directed to return to petitioner trusteel all contributions made by petitioner to the foundation including the amount of all monthly rental payments and petitioner’s initial contribution of dollar_figure j the foundation filed a form_990 from income_tax reports the receipt of cash but does not reveal the contributor assets as distributions for charitable purposes of 19ww totaling dollar_figure dollar_figure for calendar_year ending cye 19ww the form return of organization exempt in direct public support in it also reports and dollar_figure in on may the foundation filed form_990 for cye 20xx 20yy xx the form also reported dollar_figure grants for a charitable purpose the form reported dollar_figure in assets as of 20xx and in revenue expenses and both forms list trusteel as trustee and one of the five members of the board_of directors any year subsequent to cye 20xxx forms were not filed for explaining the amount reported as assets as in an undated letter representing the foundation states that the founder made contributions which in total exceed the dollar_figure from the terminated foundation pursuant to the court order of january power_of_attorney poa returned to him 20xx the founder’s schedules a form_1040 the founder claimed a charitable_contribution_deduction totaling dollar_figure return for 19ww to eliminate the claimed charitable_contribution_deduction however in 20yy the founder amended his form_1040 for cye 19ww shows - law code sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual regulations sec_1 c -1l a provides that in order to be exempt as the code the organization must be one that is both organized and an organization described in sec_501 of form 886-a crev department of the treasury - internal_revenue_service page -4- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org foundation schedule no or exhibit year period ended operated exclusively for one or more of the purposes specified in that section regulation sec_1 c -1l c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 so regarded if more than an insubstantial part of its activities is not in furtherance of an organization will not be it engages primarily in an exempt_purpose regulation sec_1 c -l c provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or benefit of private shareholders or individuals private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization defined in regulation sec_1 a -l c the term private_shareholder_or_individual is in part to the the words regulation sec_1 c -1 d ii provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest subdivision it that it interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is not organized or operated for the benefit of private is necessary for an organization to establish to meet the requirement of this thus s ed ct cir a single substantial nonexempt purpose can better business bureau v united_states l the presence of destroy the exemption regardless of the number or importance of exempt purposes u s campaign academy v commissioner t c see also old dominion box co parties who are not members of substantial nonexempt purpose for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes supra pincite a charitable_class constitutes a when an organization operates operating for the benefit of private american campaign academy v commissioner american v united_states f2d inc form 886-a cev department of the treasury - internal_revenue_service page -5- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org foundation schedule no or exhibit yeat period ended inc cir v commissioner t c memo in church of world peace aff’d a f t r 2d ria tax_court held that a church did not operate exclusively for religious purposes because the church facilitated a circular tax-avoidance scheme tax-deductible contributions to the church that the church then returned the money to the individuals claiming that the payments were for housing allowances and reimbursement of expenses payments were in fact unrelated to the church’s operations the facts showed that individuals made the court further found that such the court found the v commissioner t c memo the court in new faith inc stated that an organization must substantiate its alleged charitable activities with specific documentation in the form of checks invoices receipts contemporaneous journals and other documentation it was held that a in revrul_67_5 c b foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation for a substantial non-exempt purpose and served the private interests of the creator and his family_foundation was not entitled to exemption from federal_income_tax under sec_501 c it was further held that the foundation was operated therefore the government’ s position the sec_501 should be revoked because it exempt purposes its founder trusteel tax exempt status of the org foundation is not operated exclusively for the assets and income inured to the benefit of the founder contributed dollar_figure however by order dated december 20xx the founder january not report these assets not disclose how the dollar_figure form_990 for cye 20xx 20xx there were dollar_figure form_990 dollar_figure was paid to did not reveal this in assets and form_990 did as of or an attachment thereto did to the foundation in 19ww of assets were disposed the foundation never operated as a charitable entity of funds produced an undeserved charitable_contribution_deduction foundation for use in a charitable purpose and the flow of funds did not provide income to the the money the flow form 886-acrev department of the treasury - internal_revenue_service page -6- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org foundation schedule no ot exhibit year period ended initially contributed to the foundation and the monthly rental payments from abc inured to the founder contribution to the then the monthly rental income flowed back to the the flow of funds as stated in the petition generated an undeserved charitable_contribution_deduction for the founder the founder made an initial dollar_figure foundation founder in a circular scheme as follows monthly rent of funds go the foundation foundation as back all funds contributed including the rental income is inurement device first abc pays its from the xyz crt a result of the petition the founder received to the founder who in turn contributes the money to the foundation has operated as the funds then flow back to the founder from the a tax_avoidance to the xyz crt this the the flow of funds did not provide income to the foundation for use in the pursuit of its charitable goals because the rental receipts remained in the founder’s possession from abc remained under the control of the founder convoluted flow of funds obfuscating a rental payment directly from abc to the founder it isa the rental income from the foundation to the founder is the return of dollar_figure inurement prohibited under code sec_501 organization is described in sec_501 its net_earnings inures to the benefit of any private shareholder that charitable assets are dedicated to exclusively furthering public purposes exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals the inurement prohibition is designed to insure an only if an organization is not operated exclusively for no part of a voluntary transfer a charitable_organization must be a gift to of money or property without the receipt of adequate_consideration made with charitable intent commissioner u s under sec_170 over the gift 202_f3d_1093 assets to the foundation and claimed a deduction under sec_170 to charitable purposes sec_1 c -1 b inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity’s income or assets for personal_use a donor must surrender dominion and control united_states v estate preservation services a charity’s assets are required to be irrevocably dedicated by transferring its assets for the trusteel transferred to claim a deduction cir 20xx hernandez v treas reg the form 886-a rev department of the treasury - internal_revenue_service page -7- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org foundation schedule no or exhibit year period ended benefit of trusteel the foundation breached the dedication requirement and its net_earnings have inured to the benefit of trusteel although the inurement prohibition is stated in terms of net_earnings it applies to any of v interests of its private shareholders united_states 505_f2d_1068 the transfer of its funds to trusteel per his request in the petition served the financial interest of trusteel a charity’s assets that serve the harding hospital inc cir a tax exempt entity described in sec_501 and was never the government’s position is that the foundation never operated as intended to a charitable_contribution_deduction for the founder while sheltering the rental income that flowed from abc to the founder the purpose of the foundation was to provide so do the state of state2 the founder dated december of the founder court transferred the foundation’s assets to the founder received dollar_figure because of the order 20xx this dollar_figure remains in the possession the founder experienced tax benefits when he donated dollar_figure the foundation form_1040 for the cye 19ww and paid the additional income taxes these benefits were reversed when he amended his to the government’s position is status effective october never had an exclusively charitable purpose and its inured to the intended to shelter the rental income paid to the founder from abc to revoke the foundation’s exempt 19ww because founder and the flow of funds was a subterfuge the foundation assets taxpayer’s position the taxpayer agrees the foundation’s exempt status should be revoked with an effective date of march 20xx conclusion the tax exempt status of the foundation should be revoked effective october exclusively for tax exempt purposes more than an insubstantial purpose of the foundation was to serve the needs of its founder 19ww because it was not operated form 886-a rev department of the treasury - internal_revenue_service page -8- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org foundation schedule no or exhibit year period ended additionally the assets net_income of the foundation inured to the benefit of the founder retroactive revocation is appropriate because the foundation did not report in its exemption application that it would be acting as founder and because it did not report that the founder’s contributions would be returned to the founder a conduit for the rental income from abc to flow to the form_1041 u s income_tax return for estates and trusts should be filed for tax years ending december 20xx and 200q of the month following the close of the trust’s accounting_period subsequent returns are due no later than the day 20yy 20yy 20ww returns should be sent to the following mailing address internal_revenue_service center state2 for tax_year ending december 20ss and should be sent to the following address 20rr form_1041 is due april internal_revenue_service center state2 alternative issue whether the foundation should be reclassified as foundation if its tax exempt status is not revoked a private facts see prior facts as well as the following the founder is also a disqualified_person because he dollar_figure to the foundation a trustee and director of the foundation he is is the sole contributor of 20xx states in part if your sources of support or your purposes character the determination_letter dated march that or method of operation change please let us know so we can consider the effect of the change on your exempt status and foundation status form 886-a cev department of the treasury - internal_revenue_service page -9- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org foundation schedule no or exhibit year period ended the foundation did not make any distributions supporting a charitable entity described in a charitable activities of any kind from its date of inception on october 19ww to the end of the examination period or a or perform law income_tax regulations sec_1_509_a_-4 regarding the organizational_test a a organization must meet provides in general -an organization is organized exclusively for one or more of the purposes specified in sec_509 a defined in sec_1 c -1 b only if its articles of organization as in subdivision i do not expressly empower the organization to i limit the purposes of such organization to one or more of the purposes set forth in sec_509 a i1 engage in activities which are not in furtherance of the purposes referred to subparagraph iii organizations on whose behalf such organization is be operated within the meaning of paragraph d this section and iv operate to support or benefit any organization other than the specified publicly supported organizations referred to do not expressly empower the organization to state the specified publicly supported of this subparagraph in subdivision iii of this to of income_tax regulations sec_1_509_a_-4 regarding the operational_test a a organization must meet provides permissible beneficiaries -a supporting_organization as the operational_test will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a for example make a payment supporting_organization may also indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly or providing services or for_the_use_of it engages only if form 886-arev department of the treasury - internal_revenue_service page -10- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org foundation schedule no or exhibit year period ended an individual rather than a grant to an organization the same in sec_53_4945-4 of this supported_organization but only if such a payment constitutes a grant to an organization in determining whether a grant is indirectly to an individual rather than to standard shall be applied as chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or connection with such publicly supported organizations or which is described in sec_511i a b however an organization will not be regarded as operated exclusively if any part of its activities is a purpose other than supporting or benefiting one or more specified publicly supported organizations in furtherance of in it permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries it may income_tax regulations sec_1_509_a_-4 regarding the nature of relationships required for sec_509 organizations provides in general - sec_509 b describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if such relationships as provided in this paragraph to one or to meet the requirements of sec_509 an an organization does not stand in one of form 886-acrev department of the treasury - internal_revenue_service page -11- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org foundation schedule no or exhibit year period ended more publicly supported organizations it organization described in sec_509 is not an types of relationships - sec_509 sets forth three different types of relationships one of which must be met in order to meet the requirements of subparagraph organization may be of this paragraph thus a supporting i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case relationship described in sec_509 b must insure that any i the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of the operations of one or more publicly supported organizations or maintain a significant involvement in general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is a substantial degree of direction by the the presence of publicly supported organizations over the conduct of the supporting_organization as described in paragraph g this section in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of of this section in the case of the of form 886-a crev department of the treasury - internal_revenue_service page -12- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org foundation publicly_supported_organization as described in paragraph i of this section income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated in connection with as follows general_rule i except as provided in subdivisions ii and iii of this subparagraph and subparagraph a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if which is defined in subparagraph the integral part test which is defined in subparagraph it meets the responsiveness test of this paragraph and of this paragraph of this paragraph responsiveness test i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision ii subparagraph must be satisfied or subdivision iii of this ii one or more officers directors or trustees of the a supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations one or more members of the governing bodies of the b publicly supported organizations are also officers directors or trustees of offices in the supporting organizations or or hold other important c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and by reason of d the officers directors or trustees of the publicly supported organizations have a significant voice in the of this subdivision a b c or form 886-a eev department of the treasury - internal_revenue_service page -13- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org foundation investment policies of the supporting_organization the timing of grants the manner of making them selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization and the iii a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law a integral part test general_rule it maintains a significant involvement in for purposes of this paragraph a supporting i organization will be considered to meet the integral part test if the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied the activities engaged in for or publicly supported organizations are activities to perform the functions of of the supporting_organization would normally be engaged in by the publicly supported organizations themselves or such organizations and to carry out the purposes but for the involvement of on behalf of the or for_the_use_of the supporting_organization makes payments of iii a substantially_all of its income to one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go supported organizations which meet the attentiveness requirement of this subdivision with respect to such to those publicly form 886-acrev department of the treasury - internal_revenue_service page -14- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org foundation schedule no ot exhibit year period ended b to insure such attentiveness in applying the supporting_organization except as provided in of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as preceding sentence if such supporting_organization makes payments to department or school of church the total support of the department or school shall be substituted for the total support of the beneficiary organization a university hospital or or for_the_use_of a particular it can be demonstrated that in order to avoid the b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if interruption of the carrying on of function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is one a particular a substantial dq all pertinent factors including the number of beneficiaries the length and nature of the relationship between the beneficiary and supporting_organization and the purpose to which the funds are put as illustrated by subdivision iii b of this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization normally the attentiveness of motivated by reason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a beneficiary organization is a percentage of the and c form 886-a crev department of the treasury - internal_revenue_service page -15- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org foundation schedule no or exhibit year period ended a requirement that of almost equal importance to the beneficiary organization to assist such publicly supported organization's total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the beneficiary organization is an example of acceptable evidence of actual attentiveness is the imposition of the supporting_organization furnish reports at least annually for taxable years beginning after date beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of taking appreciation into account and has not engaged in any activity which would give rise to liability for a tax imposed under sec_4941 or sec_4945 if such organization were a private_foundation the imposition of such requirement within days after date will be deemed to have retroactive effect to january whether a supporting_organization has met the requirements of this subdivision for its first two taxable years beginning after december imposition of such requirement is however merely one of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preclude an organization from classification as a supporting_organization based on other factors a reasonable rate of return for purposes of determining the e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law form 886-a rev department of the treasury - internal_revenue_service page -16- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org foundation rev_rul 1976_1_cb_161 held that a charitable did not satisfy the iii a of the regulations and trust described in sec_501 substantially_all requirement of the integral part test set forth in sec_1_509_a_-4 was therefore not a supporting_organization instrument provided that percent of the trust income was to be distributed annually to percent to accumulate until the original corpus doubled at which time the entire annual income was to be distributed to the church integral part test or more the service also stated that for purposes of the the term substantially_all mean sec_85 percent a specified church with the remaining the trust income_tax regulations sec_1_509_a_-4 regarding control by disqualified persons provides a a a supporting a person who is a supporting_organization may not be in general -under the provisions of sec_509 c controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if disqualified_person with respect to organization such as a substantial_contributor to the supporting_organization is appointed or designated as foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as than as organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of the right of any substantial_contributor or his a representative of the publicly supported a disqualified_person rather of form 886-a rev department of the treasury - internal_revenue_service page -17- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org foundation schedule no or exhibit year period ended a if one or if the governing body of if one or more of such persons have percent or more of the total voting such persons is power of the organization's governing body or more of the total voting power of the organization's governing body or the right to exercise veto power over the actions of the organization thus foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization an government’ s position as set forth above it the tax exempt status of the org foundation the foundation should be revoked reclassified as alternatively the foundation should be is the government’s primary position that a private_foundation due to congressional concerns about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of private_foundation is intentionally inclusive so that all organizations exempted from tax by sec_501 foundations except for those specified in sec_509 through tcmemo_1989_566 603_f2d_1274 excepted from private_foundation_status because it classified as which defines supporting organizations roe foundation charitable_trust v commissioner an organization described in sec_509 the foundation currently is the definition of cir is currently are private a public_charities organizations described in sec_501 c that meet the requirement of sec_509 a excepted from private_foundation_status on the theory that their are or form 886-a mev department of the treasury - internal_revenue_service page -18- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org foundation exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject from private_foundation_status excepted if they are subject_to the scrutiny of public_charities that provide sufficient oversight to keep supporting organizations from the types of abuses to which private_foundations are prone quarrie f 2d pincite supporting organizations are similarly excepted supporting organizations are to be classified as a sec_509 supporting_organization the foundation must meet all three of the following tests organizational and operational tests under sec_509 a relationship_test under sec_509 b lack of disqualified_person control test under sec_509 c overall these tests are meant to ensure that a supporting_organization is responsive to the needs of intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it not controlled directly or indirectly by disqualified persons the foundation has not established that it has met any of these tests a public charity and is organizational and operational tests iv and pursuant to treas reg the foundation is not organized to benefit one or more specified publicly supported organizations a -4 c instrument must state the specified publicly_supported_organization s on whose behalf the organization is operated and cannot expressly empower the organization to support or benefit any organizations other than the specified publicly_supported_organization s allows distributions to organizations other than the specified publicly supported organizations upon termination of the organization the possible beneficiaries are not limited to the the foundation’s dissolution clause an organization’s governing to be or to the organizations specified on schedule a of the foundation’s declaration of trust test is not met organizational_test was not satisfied where the trustee had the see quarrie supra holding that the therefore the organizational form 886-arev department of the treasury - internal_revenue_service page -19- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org foundation power to substitute beneficiaries when trustee the uses of the named beneficiaries became unnecessary undesirable impracticable impossible or no longer adapted to the needs of the public in the judgment of the a supporting_organization moreover the operational_test set forth in sec_1_509_a_-4 is not satisfied will be regarded as operated exclusively to support a specified publicly_supported_organization s only if activities which support or benefit the specified publicly supported organizations s issue above the foundation has served private interests and its assets inured to the benefit of trusteel therefore it has not established that it operated exclusively for the benefit of the publicly supported organizations as was discussed under the primary it engages in relationship_test as set forth in treas reg permissible relationships a operated supervised or controlled by controlled in connection with and c operated in connection with one or more publicly supported organizations sec_1_509_a_-4 there are three b supervised or the operated supervised or controlled by the relationships operated supervised or controlled by and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations ie that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization the in the present case only one of the five members of the board is appointed by the supported_organization requirements to satisfy one of the first two types of thus the form 886-a cev department of the treasury - internal_revenue_service page -20- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org foundation schedule no or exhibit year period ended relationship cannot be satisfied the third and final relationship possible for sec_509 organizations is the operated in connection with relationship which requires that the supporting_organization be responsive to the needs or demands of the publicly_supported_organization and constitute’ an integral part of involvement in the affairs of organization supporting_organization meets both the responsiveness and integral part tests this relationship is satisfied where the neither test has been met in this case or maintain a significant the publicly supported in order to meet the responsiveness test either sec_1_509_a_-4 a -4 1i the supported_organization have a significant voice in the operations of the supporting_organization ii or ii requires that the board member appointed by iii must be satisfied treas reg there is no indication that the board member appointed by the supported_organization had any input into the investment policies of the foundation or into the timing of grants or the selection of recipients including def no grants were made to any public charity all assets were transferred to trusteel sec_1_509_a_-4 iii alternatively the supporting_organization must be a charitable_trust under state law and each specified publicly_supported_organization must be a named beneficiary under the charitable trust’s governing instrument and the beneficiary organization must have the power to enforce the trust and compel an accounting under state law delaration states that the trustee shall distribute of the net_income of this trust to the primary charity further states that a total of of the net_income shall be distributed to one or more of the organizations listed on schedule a schedule a that the foundation can select as grant recipients only one foundation’s net_income any specified distributions to any of the other organizations therefore the foundation has not established that any of these organizations are beneficiaries to the trust or that they have the power to enforce the trust under state law is entitled to receive a specified portion of the the foundation is not required to make there are thirty-two organizations listed on the declaration def the therefore the foundation does not meet either of the responsiveness tests form 886-arev department of the treasury - internal_revenue_service page -21- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org foundation while the responsiveness test guarantees that the publicly_supported_organization can influence the activities of the supporting_organization the integral part test ensures that the publicly_supported_organization will be motivated to attend to the operations of the supporting_organization test is considered to have been satisfied if the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and the publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides the integral part test either treas reg or in order to meet ii i sec_1 i sec_1_509_a_-4 iii must be satisfied the integral part but for the or sec_1_509_a_-4 such organizations and on behalf of the publicly supported ii provides that the activities treas reg engaged in for or organizations must be activities to perform the functions of to carry out the purposes of involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves thus this part of the integral part test applies in those situations in which the supporting_organization actually engages in activities which the publicly supported organizations would otherwise conduct themselves as opposed to simply making grants to the publicly supported organizations sec_1_509_a_-4 integral part test applicable to supporting organizations that make payments to organizations see also roe foundation tcmemo_1989_566 cuddeback memorial fund v commissioner t c memo 20yy-300 the foundation does not meet this test because organizations it did not perform any activities for or supported organizations that they would conduct themselves which sets forth the rules of the or for_the_use_of publicly supported on behalf of the publicly compare to treas reg this section of the regulation has the because the foundation did not perform any activities for or on behalf of publicly supported organizations the applicable rules for satisfying the integral part test are in sec_1_509_a_-4 i111 following basic requirements payment of substantially_all of its income to publicly supported organizations received by one publicly_supported_organization must be sufficient to motivate it the supporting_organization and total support of the organization must go supported organizations that meet the attentiveness requirement in the present situation the organization does not meet the to pay attention to the operations of a substantial amount of the to those publicly the amount form 886-a ceev department of the treasury - internal_revenue_service page -22- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items org foundation second requirement requirement it cannot meet the third requirement because it has not met the second the foundation had no income is not applicable therefore the first requirement as sec_1 a - sec_1_509_a_-4 to insure such attentiveness a provides that the amount i111 b provides that a supporting_organization can meet treas reg of support received by a publicly_supported_organization must represent a sufficient part of the organization’s total support so i the attentiveness requirement even where the amount of support received by the publicly_supported_organization does not represent a sufficient part of the publicly supported organization’s total support if support is earmarked for a substantial program of the publicly_supported_organization that would be interrupted without the supporting organization’s support and finally sec_1_509_a_-4 will be considered in determining whether the amount of support received by a publicly_supported_organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization importance of the percentage of the income received from the supporting_organization is supported_organization will have the requisite degree of attentiveness and concludes that evidence of actual attentiveness is almost as important d provides that a jll pertinent factors in determining if the publicly it can be demonstrated that to note the it goes on the foundation made no grants to def or any other public charity obviously a grant of -o- is not enough to ensure attentiveness to the foundation board representation or provision of financial statements there are no indicia of attentiveness like in addition the facts and circumstances show that the support is not sufficient to ensure that the supported_organization is attentive to the operations of the foundation petition in state court to transfer all of the assets of the foundation to himself the crt opposed these actions foundation’s operations i iii the rental income from abc flowed through no board member to the foundation and back to trusteel def was not attentive to the trusteel filed a see sec_1 a - thus disqualified_person control test form 886-a cev department of the treasury - internal_revenue_service page -23- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org foundation sec_1_509_a_-4 provides that for purposes of sec_509 an organization will be considered controlled if the person by reason of his position or authority may require the organization to perform any act which significantly affects its operations or prevents such organization from performing such act all facts and circumstances are taken into consideration in determining whether a disqualified_person controls an organization trusteel is a disqualified_person because he was a substantial_contributor to the foundation of any of the organizations named in the declaration of trust had any input into the operations of the foundation no indication that any representatives there is id no evidence that any of the supported additionally there is organizations are attentive to the operations of the foundation there is siphoning off the foundation’s assets for his own benefit prevented the foundation from performing its stated exempt_purpose no indication that board member opposed trusteel this accordingly the foundation should be reclassified as foundation because it does not qualify as organization under the requirements set forth in sec_1_509_a_-4 through a supporting a private taxpayer’ s position the taxpayer does not agree that the foundation status should be modified to that the foundation should be revoked the taxpayer’s position is a private_foundation all of the founder’s efforts to withdraw himself from the foundation were done in good_faith and did not result in any monetary benefit to himself amended his form_1040 for cye 19ww and paid additional income_tax thereby eliminating any monetary benefit to himself this is true because the founder the taxpayer does not agree with foundation modification but revocation of exempt status retroactive to march 20xx conclusion if its exempt status is not revoked the foundation should be reclassified as a private_foundation because it does not qualify form 886-a rrev department of the treasury - internal_revenue_service page -24- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org foundation a supporting_organization under the requirements set forth in as sec_1_509_a_-4 through j 19ww the foundation represented in its this modification of private_foundation_status is effective beginning october exemption application that it would make grants to the primary charity and other charities listed on schedule a it did not the foundation represented that the primary charity would be attentive to its operations represented that it would not be controlled by disqualified persons applicable therefore retroactive reclassification is the foundation it was not it was the effect of this determination will be that the organization is required to file form_990-pf return of private_foundation 990-pf should be filed for tax years ending december 20xx 20yy subsequent returns are due no later than the day of the month following the close of the foundation’s accounting_period december for tax_year ending 20tt 20rr and 20ss is due may form_990 pf 20pp 20ss 20yy form send your returns to the following mailing address note form_990-pf is required for each tax_year until private_foundation_status is terminated under sec_507 form 886-a rev department of the treasury - internal_revenue_service page -25-
